 

Exhibit 10.1

 



AMENDMENT NO. 2 TO INVESTMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
December 4, 2019 and effective as of October 1, 2019 (the “Effective Date”), is
entered into by and between Cohen & Company, LLC, a Delaware limited liability
company (the “Company”), and Cohen Bros. Financial LLC, a Delaware limited
liability company (“Investor”). Capitalized terms used herein but otherwise not
defined shall have the meanings ascribed to such terms in the Investment
Agreement (as defined below).

 

RECITALS:

 

WHEREAS, on September 29, 2017, the Company and Investor entered into the
Investment Agreement (the “Investment Agreement”), pursuant to which, among
other things, Investor agreed to invest $8,000,000 into the Company in exchange
for the Investment Return Monthly Payments to be made by the Company to Investor
pursuant to the terms and conditions of the Investment Agreement;

 

WHEREAS, on September 25, 2019, the Company and Investor entered into Amendment
No. 1 to the Investment Agreement (“Amendment No. 1”), to, among other things,
(i) decrease the Investment Amount from $8,000,000 to $6,500,000; and (ii) amend
the definition of “Investment Return” in each case, subject to the terms and
conditions of Amendment No. 1; and

 

WHEREAS, the Company and Investor desire to further amend the Investment
Agreement to further amend the definition of “Investment Return,” subject to the
terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.                  Amendment to Section 1(e) of the Investment Agreement.
Effective as of the Effective Date of this Amendment, Section 1(e) of the
Investment Agreement is hereby deleted in its entirety and replaced with the
following language: “(e) Intentionally omitted.”

 

2.                  Amendment to Section 1(o) of the Investment Agreement.
Effective as of the Effective Date of this Amendment, Section 1(o) of the
Investment Agreement is hereby deleted in its entirety and replaced with the
following language:

 

“(o)              “Investment Return” shall mean an annual return equal to
(i) for any Annual Period remaining in the Initial Period, 3.75% of the
Investment Amount, plus (x) 11.47% of any Revenue of the Business during such
Annual Period between zero and $11,777,047, plus (y) 7.65% of any Revenue of the
Business during such Annual Period in excess of $11,777,047, and (ii) for any
Annual Period following the expiration of the Initial Period, (x) for any Annual
Period in which the Revenue of the Business is greater than zero, the greater of
20% of the Investment Amount or 15.29% of the Revenue of the Business, or (y)
for any Annual Period in which the Revenue of the Business is zero or less than
zero, 3.75% of the Investment Amount.”

 



 

 

 

3.                  Amendment to Section 5(a) of the Investment Agreement.
Effective as of the Effective Date of this Amendment, Section 5(a) of the
Investment Agreement is hereby amended to delete the language therein which
reads “as calculated in accordance with the Calculation Methodology.”

 

4.                  Amendment to Exhibit A of the Investment Agreement.
Effective as of the Effective Date of this Amendment, Exhibit A of the
Investment Agreement is hereby deleted in its entirety.

 

5.                  No Other Changes. Except as expressly amended by this
Amendment, all of the terms and conditions of the Investment Agreement shall
continue in full force and effect and shall be unaffected by this Amendment.

 

6.                  Amendment. This Amendment may not be amended or modified
except by a written agreement executed by the Company and Investor.

 

7.                  Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. THE PARTIES
FURTHER AGREE THAT ANY ACTION BETWEEN THEM SHALL BE HEARD IN NEW YORK, NEW YORK,
AND EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE STATE AND FEDERAL
COURTS SITTING IN NEW YORK, NEW YORK, FOR THE ADJUDICATION OF ANY CIVIL ACTION
ASSERTED PURSUANT TO THIS AMENDMENT.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.                  Headings. The sections and other headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

9.                  Binding Effect. This Amendment shall be binding upon and
inure to the benefit of the Company and the Noteholder and their respective
heirs, successors and permitted assigns.

 

10.                Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Amendment
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to
Investment Agreement as of the date first written above.

 

  COMPANY:   COHEN & COMPANY, LLC           By: /s/ Joseph W. Pooler, Jr.    
Name: Joseph W. Pooler, Jr.     Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

  INVESTOR:   COHEN BROS. FINANCIAL LLC           By: /s/ Daniel G. Cohen    
Name: Daniel G. Cohen     Title: Managing Member

 





 



